UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-7296 NORTHERN ILLINOIS GAS COMPANY (Doing business as Nicor Gas Company) (Exact name of registrant as specified in its charter) Illinois 36-2863847 (State of Incorporation) (I.R.S. Employer Identification No.) 1844 Ferry Road Naperville, Illinois 60563-9600 (630) 983-8888 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) The registrant meets the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and is therefore filing this Form with a reduced disclosure format. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months.Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[X] Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] All shares of common stock are owned by Nicor Inc. Table of Contents Glossary ii Part I – Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Operations: Three and nine months ended September 30, 2010 and 2009 1 Condensed Consolidated Statements of Cash Flows: Nine months ended September 30, 2010 and 2009 2 Condensed Consolidated Balance Sheets: September 30, 2010 and 2009, and December 31, 2009 3 Notes to the Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 Part II – Other Information Item 1. Legal Proceedings 29 Item 6. Exhibits 29 Signature 30 i Table of Contents Glossary ALJs.Administrative Law Judges. Chicago Hub.A venture of Nicor Gas, which provides natural gas storage and transmission-related services to marketers and other gas distribution companies. Degree day.The extent to which the daily average temperature falls below 65 degrees Fahrenheit.Normal weather for Nicor Gas’ service territory, for purposes of this report, is considered to be 5,600 degree days. FERC.Federal Energy Regulatory Commission, the agency that regulates the interstate transportation of natural gas, oil and electricity. Financial Reform Legislation.Dodd-Frank Wall Street Reform and Consumer Protection Act. Health Care Act.Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010. Horizon Pipeline.Horizon Pipeline Company, L.L.C. (“Horizon”), a 50-percent-owned joint venture of Nicor, operates an interstate regulated natural gas pipeline of approximately 70 miles stretching from Joliet, Illinois to near the Wisconsin/Illinois border. ICC.Illinois Commerce Commission, the agency that establishes the rules and regulations governing utility rates and services in Illinois. IDR.Illinois Department of Revenue. IRS.Internal Revenue Service. LIFO.Last-in, first-out. Mcf, MMcf, Bcf.Thousand cubic feet, million cubic feet, billion cubic feet. Nicor.Nicor Inc., the parent company of Nicor Gas. Nicor Advanced Energy.Prairie Point Energy, L.L.C. (doing business as Nicor Advanced Energy), a wholly owned business of Nicor that provides natural gas and related services on an unregulated basis to residential and small commercial customers. Nicor Enerchange.Nicor Enerchange, L.L.C., a wholly owned business of Nicor that engages in wholesale marketing of natural gas supply services primarily in the Midwest, administers the Chicago Hub for Nicor Gas, serves commercial and industrial customers in the Chicago market area, and manages Nicor Solutions’ and Nicor Advanced Energy’s product risks, including the purchase of natural gas supplies. Nicor Gas.Northern Illinois Gas Company (doing business as Nicor Gas Company), or the registrant. Nicor Services.Nicor Energy Services Company,a wholly owned business of Nicor that provides customer move connection services for utilities and product warranty contracts, heating, ventilation and air conditioning repair, maintenance and installation services and equipment to retail markets, including residential and small commercial customers. ii Table of Contents Nicor Solutions.Nicor Solutions, L.L.C., a wholly owned business of Nicor that offers residential and small commercial customers energy-related products that provide for natural gas cost stability and management of their utility bill. NYMEX.New York Mercantile Exchange. PBR.Performance-based rate, a regulatory plan which ended on January 1, 2003, that provided economic incentives based on natural gas cost performance. Rider.A rate adjustment mechanism that is part of a utility’s tariff which authorizes it to provide specific services or assess specific charges. SEC.The United States Securities and Exchange Commission. iii Table of Contents Part I - FINANCIAL INFORMATION Item 1.Financial Statements Nicor Gas Company Condensed Consolidated Statements of Operations (Unaudited) (millions) Three months ended Nine months ended September 30 September 30 Operating revenues (includes revenue taxes of $14.0, $13.1, $111.8 and $114.5, respectively) $ Operating expenses Cost of gas Operating and maintenance Depreciation Taxes, other than income taxes Mercury-related ) - ) - Income tax expense Operating income Other income (expense), net Interest income .1 .3 .8 Other income .3 .2 .9 .8 Other expense ) Income tax expense on other income ) .1 .1 .3 .4 Interest expense Interest on debt, net of amounts capitalized Other - .1 .2 .6 Net income $ The accompanying notes are an integral part of these statements. 1 Table of Contents Nicor Gas Company Condensed Consolidated Statements of Cash Flows (Unaudited) (millions) Nine months ended September 30 Operating activities Net income $ $ Adjustments to reconcile net income to net cash flow provided from operating activities: Depreciation Deferred income tax expense Changes in assets and liabilities: Receivables, less allowances Gas in storage ) Deferred/accrued gas costs Derivative instruments ) Margin accounts - derivative instruments ) Other assets Accounts payable ) ) Customer credit balances and deposits ) ) Other liabilities ) Other items ) ) Net cash flow provided from operating activities Investing activities Additions to property, plant & equipment ) ) Other investing activities Net cash flow used for investing activities ) ) Financing activities Proceeds from issuing long-term debt - Disbursements to retire long-term obligations - ) Net repayments of commercial paper ) ) Debt issuance costs ) ) Dividends paid ) ) Net cash flow used for financing activities ) ) Net decrease in cash and cash equivalents ) - Cash and cash equivalents, beginning of period .6 Cash and cash equivalents, end of period $ .2 $ The accompanying notes are an integral part of these statements. 2 Table of Contents Nicor Gas Company Condensed Consolidated Balance Sheets (Unaudited) (millions) September 30 December 31 September 30 Assets Gas distribution plant, at cost $ $ $ Less accumulated depreciation Gas distribution plant, net Current assets Cash and cash equivalents .2 .6 Receivables, less allowances of $35.6, $30.8 and $39.8, respectively Receivables - affiliates Gas in storage Derivative instruments Margin accounts - derivative instruments Other Total current assets Regulatory postretirement asset Other assets Total assets $ $ $ Capitalization and Liabilities Capitalization Long-term obligations Long-term debt, net of unamortized discount $ $ $ Mandatorily redeemable preferred stock Total long-term obligations Non-redeemable preferred stock Common equity Common stock Paid-in capital Retained earnings Accumulated other comprehensive loss ) ) ) Total common equity Total capitalization Current liabilities Long-term obligations due within one year .5 .5 Short-term debt Accounts payable Customer credit balances and deposits Derivative instruments Other Total current liabilities Deferred credits and other liabilities Regulatory asset retirement liability Deferred income taxes Health care and other postretirement benefits Asset retirement obligation Other Total deferred credits and other liabilities Commitments and contingencies Total capitalization and liabilities $ $ $ The accompanying notes are an integral part of these statements. 3 Table of Contents Nicor Gas Company Notes to the Condensed Consolidated Financial Statements (Unaudited) 1. BASIS OF PRESENTATION The unaudited Condensed Consolidated Financial Statements of Nicor Gas have been prepared by the company pursuant to the rules and regulations of the SEC.Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to SEC rules and regulations. The unaudited Condensed Consolidated Financial Statements and Notes should be read in conjunction with the financial statements and the notes thereto included in the company’s 2009 Annual Report on Form 10-K. The information furnished reflects, in the opinion of the company, all adjustments (consisting only of normal recurring adjustments) necessary for a fair statement of the results for the interim periods presented.Results for the interim periods presented are not necessarily indicative of the results to be expected for the full fiscal year due to seasonal and other factors. The company’s management evaluated subsequent events for potential recognition and disclosure through the date the financial statements were issued. 2. ACCOUNTING POLICIES Gas in storage.Gas inventory is carried at cost on a LIFO basis.Inventory decrements occurring during interim periods that are expected to be restored prior to year-end are charged to cost of gas at the estimated annual replacement cost, and the difference between this cost and the actual LIFO layer cost is recorded on the balance sheet as a temporary LIFO inventory liquidation.Interim inventory decrements not expected to be restored prior to year-end are charged to cost of gas at the actual LIFO cost of the layers liquidated. There was no inventory decrement as of September 30, 2010.At September 30, 2009, Nicor Gas had an inventory decrement of approximately 1 Bcf which was not restored prior to year-end.The liquidated inventory was charged to cost of gas at a LIFO cost of $8.22 per Mcf.Applying LIFO cost in valuing the decrement, as opposed to the estimated annual replacement cost of $3.93 per Mcf, had the effect of increasing the cost of gas distributed by $3.1 million for the three and nine months ended September 30, 2009.Since the cost of gas, including inventory costs, is charged to customers without markup, subject to ICC review, this difference had no impact on net income. Regulatory assets and liabilities.Nicor Gas is regulated by the ICC, which establishes the rules and regulations governing utility rates and services in Illinois.As a rate-regulated company, Nicor Gas is required to recognize the economic effects of rate regulation and, accordingly, has recorded regulatory assets and liabilities.Regulatory assets represent probable future revenue associated with certain costs that are expected to be recovered from customers through rate riders or base rates, upon approval by the ICC.Regulatory liabilities represent probable future reductions in revenues collected from ratepayers through a rate rider or base rates, or probable future expenditures.If Nicor Gas’ operations become no longer subject to rate regulation, a write-off of net regulatory liabilities would be required. 4 Table of Contents The company had regulatory assets and liabilities as follows (in millions): September 30 December 31 September 30 Regulatory assets - current Regulatory postretirement asset $ $ $ Deferred gas costs - Other Regulatory assets - noncurrent Regulatory postretirement asset Deferred gas costs Deferred environmental costs Unamortized losses on reacquired debt Other $ $ $ Regulatory liabilities - current Regulatory asset retirement liability $ $ $ Accrued gas costs - - Other Regulatory liabilities - noncurrent Regulatory asset retirement liability Regulatory income tax liability Other .8 .8 $ $ $ All items listed above are classified in Other on the Condensed Consolidated Balance Sheets, with the exception of the noncurrent portions of the Regulatory postretirement asset and the Regulatory asset retirement liability, which are stated separately. The ICC does not presently allow Nicor Gas the opportunity to earn a return on its regulatory postretirement asset.This regulatory postretirement asset is expected to be recovered from ratepayers over a period of approximately 10 to 12 years.The regulatory assets related to debt are not included in rate base, but are recovered over the term of the debt through the rate of return authorized by the ICC.Nicor Gas is allowed to recover and is required to pay, using short-term interest rates, the carrying costs related to temporary under or overcollections of natural gas costs and certain environmental costs charged to its customers. Revenue recognition. Nicor Gas accrues revenues for estimated deliveries to customers from the date of their last bill until the balance sheet date.Receivables include accrued unbilled revenues of $28.6 million, $137.7 million and $27.4 million at September 30, 2010, December 31, 2009 and September 30, 2009, respectively. Nicor Gas classifies revenue taxes billed to customers as operating revenues and related taxes incurred as operating expenses.Revenue taxes included in operating expense for the three and nine months ended September 30, 2010 were $13.8 million and $110.2 million, respectively, and $12.9 million and $112.8 million, respectively, for the same periods in 2009. 5 Table of Contents Derivative instruments. Cash flows from derivative instruments are recognized in the Condensed Consolidated Statements of Cash Flows, and gains and losses are recognized in the Condensed Consolidated Statements of Operations, in the same categories as the underlying transactions. Cash flow hedge accounting may be elected only for highly effective hedges, based upon an assessment, performed at least quarterly, of the historical and probable future correlation of cash flows from the derivative instrument to changes in the expected future cash flows of the hedged item.To the extent cash flow hedge accounting is applied, the effective portion of any changes in the fair value of the derivative instruments is reported as a component of accumulated other comprehensive income.Ineffectiveness, if any, is immediately recognized in operating income.The amount in accumulated other comprehensive income is reclassified to earnings when the forecasted transaction is recognized in the Condensed Consolidated Statements of Operations, even if the derivative instrument is sold, extinguished or terminated prior to the transaction occurring.If the forecasted transaction is no longer expected to occur, the amount in accumulated other comprehensive income is immediately reclassified to operating income. Derivative instruments, such as futures contracts, options and swap agreements, are utilized primarily in the purchase of natural gas for customers.These derivative instruments are carried at fair value. Realized gains or losses on such instruments are included in the cost of gas delivered and are passed directly through to customers, subject to ICC review, and therefore have no direct impact on earnings. Unrealized changes in the fair value of these derivative instruments are deferred as regulatory assets or liabilities. At times, Nicor Gas enters into futures contracts, options, swap agreements and fixed-price purchase agreements to reduce the earnings volatility of certain forecasted operating costs arising from fluctuations in natural gas prices, such as the purchase of natural gas for use in company operations.These derivative instruments are carried at fair value, unless they qualify for the normal purchases and normal sales exception, in which case they are carried at cost.To the extent hedge accounting is not elected, changes in such fair values are immediately recorded in the current period as operating and maintenance expense. Credit risk and concentrations.Nicor Gas has a diversified customer base and the company believes that it maintains prudent credit policies which mitigate customer receivable, supplier performance and derivative counterparty credit risk.The company is exposed to credit risk in the event a customer or supplier defaults on a contract to pay for or deliver product at agreed-upon terms and conditions, or a counterparty to a derivative instrument defaults on a settlement or otherwise fails to perform under contractual terms.To manage this risk, the company has established procedures to determine and monitor the creditworthiness of counterparties, to seek guarantees or collateral back-up in the form of cash or letters of credit, to acquire credit insurance in certain instances, and to limit its exposure to any one counterparty.Nicor Gas also, in some instances, enters into netting arrangements to mitigate counterparty credit risk.Fair value measurements consider credit risk.For assets and liabilities not carried at fair value, credit losses are accrued when probable and reasonably estimable. On February 2, 2010, the ICC approved a bad debt rider that was filed in 2009 by Nicor Gas.The bad debt rider provides for the recovery from (or refund to) customers of the difference between the actual bad debt expense Nicor Gas incurs on an annual basis and the benchmark bad debt expense included in its rates for the respective year. 3.SHORT-TERM AND LONG-TERM DEBT In February 2009, the $50 million 5.37 percent First Mortgage Bond series matured and was retired.In July 2009, Nicor Gas issued $50 million First Mortgage Bonds at 4.70 percent, due in 2019 through a private placement.In determining that these bonds qualified for exemption from registration under Section 4(2) of the Securities Act of 1933, Nicor Gas relied on the facts that the bonds were offered only 6 Table of Contents to a limited number of large institutional investors and each institutional investor that purchased the bonds representedthat itwaspurchasing the bonds for its own account and not with a view to distribute them. In April 2010, Nicor Gas established a $400 million, 364-day revolver, expiring April 2011 to replace the $550 million, 364-day revolver, which was set to expire in May 2010 and Nicor and Nicor Gas established a $600 million, three-year revolver, expiring April 2013 to replace the $600 million, five-year revolver, which was set to expire in September 2010.These facilities were established with major domestic and foreign banks and serve as backup for the issuance of commercial paper.The company had $373.3 million, $494.0 million and $365.0 million of commercial paper borrowings outstanding at September 30, 2010, December 31, 2009 and September 30, 2009, respectively. The company believes it is in compliance with all debt covenants. 4.INCOME TAXES The effective income tax rate for the three months ended September 30, 2010 decreased to 36.1 percent from 37.8 percent for the prior year.Both periods reflect changes to forecasted annual pretax income identified in the respective quarters.The year-to-date adjustment to income taxes recognized in the quarter resulting from these changes to forecasted annual pretax income has a larger impact in quarters with lower income.The effective income tax rate for the nine months ended September 30, 2010 increased to 37.2 percent from 35.5 percent for the prior year.The higher effective income tax rate for the nine months ended September 30, 2010 was due primarily to higher forecasted annual pretax income (which causes a higher effective income tax rate since permanent differences and tax credits are a smaller share of pretax income) and the unfavorable impact of the tax law change with respect to Medicare Part D subsidies. In March 2010, the Health Care Act was signed into law resulting in comprehensive health care reform.The Health Care Act contains a provision that eliminates the tax deduction related to Medicare Part D subsidies received after 2012.Federal subsidies are provided to sponsors of retiree health benefit plans, such as Nicor Gas, that provide a benefit that is at least actuarially equivalent to the benefits under Medicare Part D.Such subsidies have reduced the company’s actuarially determined projected benefit obligation and annual net periodic benefit costs.Due to the change in taxation, in the first quarter of 2010 Nicor Gas reduced deferred tax assets by $17.5 million, reversed an existing regulatory income tax liability of $10.0 million, established a regulatory income tax asset of $7.0 million and recognized a $0.5 million charge to income tax expense.Beginning in 2010, the change in taxation will also reduce earnings by an estimated $1.6 million annually for periods subsequent to the enactment date. The company's major tax jurisdictions include the United States and Illinois, with tax returns examined by the IRS and IDR, respectively.At September 30, 2010, the years that remain subject to examination include years beginning after 2006 for the IRS and years beginning after 2005 for the IDR.The company had no liability for unrecognized tax benefits at September 30, 2010.The decrease in the liability for unrecognized tax benefits from $3.2 million at December 31, 2009 is due primarily to settlement of an item concerning the timing of inclusion in taxable income of recoveries for environmental clean-up expenditures.The company does not believe that it is reasonably possible that a significant change in the liability for unrecognized tax benefits could occur within 12 months. The balance of unamortized investment tax credits at September 30, 2010, December 31, 2009 and September 30, 2009 was $23.7 million, $25.2 million and $24.5 million, respectively. 7 Table of Contents 5.FAIR VALUE MEASUREMENTS The fair value of assets and liabilities that are measured on a recurring basis are categorized in the table below (in millions) into three broad levels (with Level 1 considered the most reliable) based upon the valuation inputs. Quoted prices in active markets Significant observable inputs Significant unobservable inputs (Level 1) (Level 2) (Level 3) Total September 30, 2010 Assets Commodity derivatives $
